698 N.W.2d 400 (2005)
472 Mich. 899-924
HOSTE
v.
CHRYSLER CORP. PLYMOUTH
No. 127200.
Supreme Court of Michigan.
June 30, 2005.
SC: 127200, COA: 245804.
On order of the Court, the application for leave to appeal the July 13, 2004 judgment of the Court of Appeals is considered and it is DENIED. The Antrim Circuit Court correctly analyzed this case and properly determined that Defendant Reliable Racing Supply could not be held liable because it had no knowledge or constructive knowledge of the potential hazard.
CAVANAGH and KELLY, JJ., would remand this case to the trial court for further proceedings.